Citation Nr: 0205251	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
allergic rhinosinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vascular headaches.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder (claimed as a nervous 
condition) and an increased rating for a bilateral knee 
disability, currently evaluated as 10 percent disabling, will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	L. Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The record reflects that on June 7, 
2000, the appellant canceled his Travel Board hearing 
scheduled that same day.  At that time he also requested 60 
days to submit additional evidence in support of his claims.  
The veteran submitted no additional evidence, and the matter 
was forwarded to the Board in Washington, DC.  In a September 
2000 decision, the Board denied the veteran's claims to 
reopen and his claim for service connection for a psychiatric 
disorder.  The claim for an increased evaluation for his knee 
disorder was remanded to the RO for additional development.  

The veteran appealed that aspect of the Board's decision in 
which final decisions were rendered to the Court of Appeals 
for Veterans Claims (Court).  In June 2001, pursuant to an 
unopposed motion to remand submitted by the VA General 
Counsel's Office on behalf of the Secretary of VA, the Court 
vacated that part of the Boards decision that reached a final 
determination, and returned the case to the Board to address 
the matters set forth in the unopposed motion.  In October 
2001, the Board wrote to the veteran's representative, and 
provided a period of 90 days in which to submit additional 
argument and evidence in support of the veteran's appeal.  As 
of the date of this decision, no additional evidence or 
argument has been received.  Accordingly, the Board will 
proceed to a disposition of the matters regarding the 
veteran's claims to reopen.  

Further, it should be noted that the RO took no action on the 
issue remanded by the Board in September 2000, i.e., the 
claim for an increased rating for the veteran's knee 
disability.  The Board will now undertake the necessary 
additional development with respect to that claim pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Likewise, 
the Board will undertake additional development with respect 
to the claim for service connection for a psychiatric 
disorder.  When this development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the appeal 
regarding the veteran's attempt to reopen previously denied 
claims has been obtained.

2.  Service connection for allergic rhinosinusitis and 
vascular headaches was previously denied by the RO in a 
rating decision in February 1993.  No appeal was initiated 
with regard to the 1993 rating decision and therefore, it 
became final.

3.  Evidence associated with the claims file since the 
February 1993 rating decision is not so significant that it 
must be considered in order to fairly decide whether the 
appellant is entitled to service connection for allergic 
rhinosinusitis and vascular headaches.



CONCLUSIONS OF LAW

1.  The RO's February 1993 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2001); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2001).   

2.  New and material evidence has not been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for allergic rhinosinusitis and vascular 
headaches.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that with respect to the claims 
addressed herein, the veteran was notified of the evidence 
required to grant his claims by the January 1997 rating 
decision, the statement of the case, and the September 2000 
Board decision that was subsequently vacated.  The 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  [See also the regulatory amendments 
[i.e., those at 38 C.F.R. § 3.159(c), (c)(1), (c)(2), and 
(c)(3)] which obligate the VA to obtain certain additional 
evidence in the context of claims to reopen.  These 
regulatory changes, however, apply only to claims received on 
or after August 29, 2001, which is not the case here.]  As to 
this duty to assist, it is observed that the veteran's 
service medical records have been associated with the claims 
file, and he was examined for VA purposes in connection with 
his original claims for benefits.  Further, the veteran has 
made no specific reference to any other pertinent records 
relating to the disabilities at issue that could be obtained.  
In this regard, it is noted that he was even given additional 
time to submit evidence back in June 2000 prior to the Board 
entering its subsequently vacated decision, and an additional 
90 days in 2001, after the appeal was returned to the Board 
by the Court.  On neither occasion did the veteran submit any 
further evidence, or identify any location from which 
evidence might be obtained.  As such, the Board finds that 
the development requirements of the VCAA also have been met.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied in this case, and that the Board may proceed to 
address the merits of the veteran's claims that are the 
subject of this decision.  


New and Material Evidence:  Service Connection for Allergic 
Rhinosinusitis and Vascular Headaches

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to allergic rhinosinusitis and vascular 
headaches, these matters were first considered by the RO 
following receipt of an application for benefits in February 
1992.  In connection with that claim, the RO reviewed the 
veteran's service medical records and the reports of VA 
compensation examinations conducted in November 1992.  While 
the VA compensation examinations reflected diagnoses for each 
claimed disorder, the veteran's service medical records did 
not show any chronic complaints related to the claimed 
disabilities.  Indeed, prior to service, the veteran reported 
that he had experienced frequent and severe headaches, but on 
only one occasion during service in 1978, did the veteran 
seek out treatment for headaches.  Moreover, his service 
records only showed occasional treatment for upper 
respiratory infections in 1980 and 1982, and there were no 
medical records reflecting continuity of symptomatology for 
either disorder in the years after service.  Following a 
review of this evidence, the RO, in a February 1993 rating 
action, denied the veteran's claims.  Later that month, the 
RO wrote to the veteran and informed him of this decision and 
of his appellate rights.  He did not appeal this action and 
it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

Testimony taken at the RO in a hearing conducted in August 
1994, was construed as a claim to reopen the veteran's 
previously denied claims.  This claim was denied in a January 
1997 rating action, and it is from this rating action that 
the current appeal arises.

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated long before August 2001, however, the pre-August 
29, 2001 definition of new and material evidence must be 
used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Very little in the way of evidence that relates to the issues 
under consideration has been obtained since the RO's prior 
final denial in 1993.  The medical evidence that has been 
associated with the claims file only consists of VA 
orthopedic and psychiatric compensation examinations 
conducted in September 1994.  This evidence, while "new" in 
the sense that it was not part of the claims file at the time 
of the 1993 decision, is obviously not material, inasmuch as 
these examination reports contain no complaints, findings or 
diagnoses pertinent to the rhinosinusitis and headache 
disorders.  They do not in any manner demonstrate that either 
condition was incurred in or aggravated by service, and they 
do not provide any basis for drawing any medical conclusions 
or diagnoses specific to these claims.  Accordingly, the 
Board concludes that this evidence may not be considered new 
and material for purposes of reopening the veteran's claim.   

The only other evidence in this regard would be the veteran's 
pleadings (claim to reopen, notice of disagreement, 
substantive appeal and hearing testimony of August 1994).  
This evidence, however, reflects no more than a reiteration 
of the veteran's previously considered contentions, and as 
such it is merely cumulative, and not considered to be new 
and material.  [See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Lay speculation on medical issues involving the 
presence or etiology of a disability are not probative to the 
claim on appeal and therefore, are deemed to be not material.  
See Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to not be competent evidence for such purpose, and thus not 
material); see also, Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim.]  

Under the circumstances described above, the Board finds that 
none of the evidence submitted in connection with the 
veteran's attempt to reopen his previously denied claims is 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered together 
with all the evidence to fairly decide the merits of the 
veteran's claims.  Under these circumstances, the Board 
concludes that the veteran has not submitted evidence that is 
new and material, and the claims for service connection for 
allergic rhinosinusitis and vascular headaches are not 
reopened.

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for allergic rhinosinusitis, and 
the appeal in this regard is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for vascular headaches, and the 
appeal in this regard is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

